       Case 3:20-cv-05776-LC-EMT Document 18 Filed 06/09/21 Page 1 of 2



                                                                         Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

BENJAMIN HINSON WARD,
    Plaintiff,

vs.                                                Case No.: 3:20cv5776/LAC/EMT

OKALOOSA COUNTY COURT
SYSTEM, et al.,
     Defendants.
____________________________/

                                         ORDER

       The chief magistrate judge issued a Report and Recommendation on April 26,

2021 (ECF No. 17).             The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

       Having considered the Report and Recommendation, I have determined it

should be adopted.

       Accordingly, it is ORDERED:

       1.     The chief magistrate judge’s Report and Recommendation (ECF No.

17) is adopted and incorporated by reference in this order.

       2.     This action is DISMISSED WITH PREJUDICE for failure to state a

claim upon which relief can be granted.


Case No.: 3:20cv5776/LAC/EMT
       Case 3:20-cv-05776-LC-EMT Document 18 Filed 06/09/21 Page 2 of 2



                                                                            Page 2 of 2

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 9th day of June 2021.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5776/LAC/EMT
